PER CURIAM.
The memorandum list of decisions made and filed by this court on the 15th day of November, 1904, is hereby corrected and amended by striking therefrom the, *1144memorandum oí decision purporting to deny a motion made in behalf of the plaintiff for a reargument of the appeal in the above-entitled action in this court; the same having been entered upon said list of decisions through inadvertence, and there having been no motion for such reargument before the court at the time said list of decisions was filed. See Riola v. N. Y. C. & H. R. R. R. Co., 98 App. Div. 633, infra.